DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, 13-14 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Document D1 (NPL by AT&T titled: Two Stage DCI Design for NR DL Control Channel; referred to as D1 below and provided by the applicant in the IDS).
In regards to claims 1 and 13, D1 A method for wireless communication, comprising: receiving, at a mobile device, a first message from a wireless communication node, the message including a first portion of a scheduling indication for scheduling a transmission (see the "stage 1 DCI" in Figure 3, the "Stage-1 DCI: resource allocation" in Figure 2); determining, by the mobile device, a second portion of the scheduling indication in response to detecting a failure of reception of the second portion from the wireless communication node, the failure of reception indicating one of (a) a non-reception of a second message that includes the second portion within a (see point 5 on page 4 "i the UE failed to decade the stage-2 DCI, UE should assume that there is no stlage-2 DCL Then UE should try to decode PDSCH (including all REs for stage-2 DCI) assuming it's a new transmission using the MCS and MIMO information from last successfully received stage-2 DCI" and steps at the bottom right of Figure 3: "Decode PDSCH as new transmission (new HARQ process) using the MCS/MIMO from last received stage 2 DCI and resource allocation from stage 1 DCH); determining, by the mobile device, the scheduling indication based on the first portion of the scheduling indication included in the message and the second portion of the scheduling indication; and performing, by the mobile device, the transmission based on the scheduling indication (see figure 3, Decode PDSCH using the MCS/MIMO/HARQ information form stage-2 DCI and resource allocation from stage-1 DCI; transmission based on the received DCI is implicit).
In regards to claims 7 and 17, D1 teaches, a method for wireless communication, comprising: determining, by a wireless communication node, a first portion of a scheduling indication, wherein the scheduling indication is for scheduling a transmission (see the "stage 1 DCI" in Figure 3, the "Stage-1 DCI: resource allocation" in Figure 2); transmitting, from the wireless communication node, a first message to a mobile device, the first message including the first portion of the scheduling indication (see the "stage 1 DCI" in Figure 3, the "Stage-1 DCI: resource allocation" in Figure 2; the transmission is implied); and receiving, at the wireless communication node, a transmission from the mobile device according to the scheduling indication, wherein the (see figure 3, Decode PDSCH using the MCS/MIMO/HARQ information form stage-2 DCI and resource allocation from stage-1 DCI; transmission based on the received DCI is implicit), the failure of reception indicating one of (a) a non- reception of a second message that includes the second portion within a predetermined time interval, or (b) a reception error for receiving the second message that includes the second portion (see point 5 on page 4 "i the UE failed to decade the stage-2 DCI, UE should assume that there is no stlage-2 DCL Then UE should try to decode PDSCH (including all REs for stage-2 DC!) assuming it's a new transmission using the MCS and MIMO information from last successfully received stage-2 DCI" and steps at the bottom right of Figure 3: "Decode PDSCH as new transmission (new HARQ process) using the MCS/MIMO from last received stage 2 DCI and resource allocation from stage 1 DCH).
In regards to claims 2, 8, 14 and 18 D1 teaches, wherein the scheduling indication includes one or more of at least one of the following: a precoder indication, a Modulation and Coding Scheme (MCS) index (see figure 3, Decode PDSCH using the MCS/MIMO/HARQ information form stage-2 DCI), a Redundancy Version (RV) indicator, a New Data Indicator, a Code Block Group Transmission Information (CBGTI), an indicator for a Phase-Tracking Reference Signal (PTRS) and Demodulation Reference Signal (DMRS) association, an indicator for a Channel State Information (CSI) request, or an indicator for a Sounding Reference Signal (SRS) request, and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US Publication 2017/0359849 A1) further in view of Tseng et al. (US Publication 2017/0332377 A1).
In regards to claims 1, 7, 13 and 17 Zhang et al. (US Publication 2017/0359849 A1) teaches, a method for wireless communication, comprising: receiving, at a mobile device, a first message from a wireless communication node, the message including a first portion of a scheduling indication for scheduling a transmission (see paragraph 22; the eNB can transmit the scheduling indication in one or more broadcast communication portions (e.g., broadcast/multicast control channels) and/or unicast communication portions (e.g., unicast control channels) in the transmission burst; see figure 6, blocks 604, 606, 618; see paragraphs 76, 77 and 92; receiving scheduling indications in one or more broadcast/multicast control channels/ one or more unicast control channels); determining, by the mobile device, the scheduling indication based on the first portion of the scheduling indication included in the message and the second portion of the scheduling indication; and performing, by the mobile device, the transmission based on the scheduling indication (see figure 7, the UEs receiving the scheduled transmissions from the encode B;  it is implied that the UEs will transmit/receive the burst from other UEs, based on the indications).
In further regards although Zhang teaches, the scheduling indications in two burst as stated above, Zhang fails to teach a two-stage scheduling indications.  Thus Zhang fails to teach, determining, by the mobile device, a second portion of the scheduling indication in response to detecting a failure of reception of the second portion from the wireless communication node, the failure of reception indicating one of (a) a non-reception of a second message that includes the second portion within a predetermined time interval, or (b) a reception error for receiving the second message that includes the second portion.
Tseng et al. (US Publication 2017/0332377 A1) however teaches, determining, by the mobile device, a second portion of the scheduling indication in response to detecting a failure of reception of the second portion from the wireless communication node, the failure of reception indicating one of (a) a non-reception of a second message that includes the second portion within a predetermined time interval, or (b) a reception error for receiving the second message that includes the second portion (see figure 13 and paragraph 210; At 1304, method 1300 can comprise monitoring, by the mobile device, the second control channel of the second TTI based on a defined information without detection of a first downlink control information (DCI) on the first control channel in the first TTI. At 1306, method 1300 can comprise receiving, by the mobile device, a second DCI on the second control channel. At 1308, method 1300 can comprise performing, by the mobile device, a defined action based on the second DCI or the defined information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use of the multi-stage DCI as taught by Tseng into the teachings of Zhang.  The motivation to do so would be to allow for a robust decoding of configuration information by implementing error detection in a portion of the DCI through CRC (see paragraph 57 in Tseng).
In regards to claims 7 and 17, Zhang teaches, a method for wireless communication, comprising: determining, by a wireless communication node, a first portion of a scheduling indication, wherein the scheduling indication is for scheduling a transmission and transmitting, from the wireless communication node, a first message to a mobile device, the first message including the first portion of the scheduling indication (see paragraph 22; the eNB can transmit the scheduling indication in one or more broadcast communication portions (e.g., broadcast/multicast control channels) and/or unicast communication portions (e.g., unicast control channels) in the transmission burst; see figure 6, blocks 604, 606, 618; see paragraphs 76, 77 and 92; receiving scheduling indications in one or more broadcast/multicast control channels/ one or more unicast control channels); and receiving, at the wireless communication node, a transmission from the mobile device according to the scheduling indication, wherein the scheduling indication is obtained based on combining ((see figure 7, the UEs receiving the scheduled transmissions from the encode B;  it is implied that the UEs will transmit/receive the burst from other UEs, based on the indications). 
In further regards although Zhang teaches, the scheduling indications in two burst as stated above, Zhang fails to teach a two-stage scheduling indications.  Thus Zhang fails to teach, the failure of reception indicating one of (a) a non- reception of a second message that includes the second portion within a predetermined time interval, or (b) a reception error for receiving the second message that includes the second portion.
Tseng et al. (US Publication 2017/0332377 A1) however teaches, the failure of reception indicating one of (a) a non- reception of a second message that includes the second portion within a predetermined time interval, or (b) a reception error for receiving the second message that includes the second portion (see figure 13 and paragraph 210; At 1304, method 1300 can comprise monitoring, by the mobile device, the second control channel of the second TTI based on a defined information without detection of a first downlink control information (DCI) on the first control channel in the first TTI. At 1306, method 1300 can comprise receiving, by the mobile device, a second DCI on the second control channel. At 1308, method 1300 can comprise performing, by the mobile device, a defined action based on the second DCI or the defined information)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use of the multi-stage DCI as taught by Tseng into the teachings of Zhang.  The motivation to do so would be to allow for a robust decoding of configuration information by implementing error detection in a portion of the DCI through CRC (see paragraph 57 in Tseng).
In regards to claims 2, 8, 14 and 18 Zhang teaches, wherein the scheduling indication includes one or more of at least one of the following: a precoder indication, a Modulation and Coding Scheme (MCS) index (see paragraph 47; The OFDM stream is spatially precoded to produce multiple spatial streams. Channel estimates from a channel estimator 374 may be used to determine the coding and modulation scheme), a Redundancy Version (RV) indicator, a New Data Indicator, a Code Block Group Transmission Information (CBGTI), an indicator for a Phase-Tracking Reference Signal (PTRS) and Demodulation Reference Signal (DMRS) association, an indicator for a Channel State Information (CSI) request, or an indicator for a Sounding Reference Signal (SRS) request, and wherein the precoder indication comprises at least one of the following: an indicator for a port set selection, an indicator for a port set group selection, an indicator for a beam selection, an indicator for a co-phasing value, a Sounding Reference Signal Resource Indicator (SRI), or a Transmitted Rank Indicator (TRI).
Allowable Subject Matter
Claims 3-6, 9-12, 15-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior art Zhu (US Publication 2020/0022155 A1) teaches, in figure 4B, the base station continuously sending one type of service based on the first resource and sends the other type of service based on a second resource, sends service multiplexing indication information to a UE which receives the one type of service, and sends resource scheduling indication information to a UE which receives the other type of service (see figure 4B and paragraph 146).
Prior art Bhattad et al. (US Publication 2018/0220257 A1) teaches, a UE 115 may receive a scheduling indicator on a first instance of a control channel. The UE 115 may determine that a data transmission is scheduled for the UE 115 based at least in part on the received scheduling indicator (see figure 1 and paragraph 71).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/               Primary Examiner, Art Unit 2466